TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00492-CV




Thomas Frank, Appellant

v.

Robin Frank, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-FM-07-002324, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellee filed a motion to dismiss the appeal, stating that the parties have settled their
dispute through a meditated agreement.  In response to this Court’s inquiry, appellant filed a
response stating that he no longer wished to pursue the appeal and agreed with appellee that the
cause should be dismissed.  We grant appellee’s motion and dismiss the appeal.  Tex. R. App. P.
42.1(a)(2).
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellee’s Motion
Filed:   July 9, 2008